United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2084
                                   ___________

Terrick Terrell Nooner,                 *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Larry Norris, Director, Arkansas        *
Department of Correction,               * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: October 1, 1998
                              Filed: October 8, 1998
                                  ___________

Before WOLLMAN, HANSEN, and KELLY, Circuit Judges.
                          ___________

PER CURIAM.

      Arkansas inmate Terrick Terrell Nooner appeals from the district court’s1 order
denying his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Having
carefully reviewed the record and the parties’ submissions, we affirm the judgment of
the district court for the reasons set forth in its memorandum. See 8th Cir. R. 47B.



      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-